Citation Nr: 1415588	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He died in July 2005; at the time of his death, the appellant was his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the VA Regional Office and Pension Management Center in St. Paul, Minnesota that denied entitlement to service connection for the cause of the Veteran's death. 

In October 2012, the appellant testified before a Veterans Law Judge (VLJ) during a Travel Board hearing at the Muskogee, Oklahoma RO.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's Parkinson's disease materially contributed to his death.  The Veteran's death certificate reveals that he died in July 2005 of blunt head trauma as a result of a motor vehicle accident.  The appellant believes that her husband's Parkinson's disease affected his ability to react quickly at the time of the accident, and but for the Parkinson's disease, he could have avoided the death-causing motor vehicle accident.  
For Veterans who served in the Republic of Vietnam during the Vietnam era, exposure to herbicides is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The Vietnam era is defined as the period beginning on January 9, 1962, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964 and ending on May 7, 1975, inclusive, in all other cases.  See 38 C.F.R. § 3.2 (f) (2013).  

Under 38 C.F.R. § 3.309(e), those Veterans who served in Vietnam during the Vietnam era are entitled to the presumption of service connection for certain diseases that have been associated with herbicide exposure.  One of those enumerated diseases is Parkinson's disease.  Service connection was not established for Parkinson's disease during the Veteran's lifetime because that disease was not on the list of enumerated diseases subject to the presumption at the time of the Veteran's death in July 2005.  It was added to the list after his death.  

Therefore, given the Veteran's Vietnam service, and his Parkinson's diagnosis, the appellant can establish service connection for the cause of the Veteran's death only if it is established that the Parkinson's disease caused or materially contributed to his death.  

In support of her claim, the appellant submitted a statement from one of the Veteran's friends who is a nurse.  As a medical professional, she opined that the Parkinson's disease could have been a contributing factor in the Veteran's death.  The nurse noted that the Veteran had a decreased ability to move quickly, which she believed impaired his ability to drive.  She added that as Parkinson's disease progresses, it gets more difficult to react quickly and to think of several things at once.  Vision can get blurry and double vision can also occur.  The nurse explained that Parkinson's disease can cause the arms, hands, or legs to shake, even when someone is relaxed.  It can make it harder to keep balances, or start to move when still.  It can also make it difficult to react quickly to a road hazard; turn the steering wheel, or use the gas pedal or push down the brake.  Finally, she noted that the Veteran was in the late stages of Parkinson at the time of the accident as he had been diagnosed with Parkinson's disease for 9 years prior to the accident.  The nurse cited to several internet articles addressing the effects of Parkinson's disease.  See Statements of SB, RN dated February 4, 2012 and March 8, 2012.  

In light of the possibility of a contributory cause between the Veteran's Parkinson's disease and his death, a VA examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a physician to determine if it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's Parkinson's disease affected his ability to react quickly enough to avoid the motor vehicle accident that killed him in July 2005.  The claims folder should be made available to and reviewed by the examiner.  

The rationale for all opinions expressed should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, conduct any additional development deemed necessary and readjudicate the appellant's claim.  If any benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be issued to the appellant and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



